Case 5:21-mc-00005-JSM-PRL Document 9 Filed 09/07/21 Page 1 of 2 PageID 60




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

KENNETH D. BELL, in his individual
capacity as court-appointed Receiver for
Rex Venture Group, LLC d/b/a
ZeekRewards.com

       Plaintiff,

v.                                                            Case No: 5:21-mc-5-JSM-PRL

TODD DISNER, TRUDY GILMOND,
TRUDY GILMOND, LLC, JERRY
NAPIER, DARREN MILLER,
RHONDA GATES, DAVID
SORRELLS, INNOVATION
MARKETING, LLC, AARON
ANDREWS, SHARA ANDREWS,
GLOBAL INTERNET FORMULA,
INC., MICHAEL VAN LEEUWEN,
DURANT BROCKETT, DAVID
KETTNER, MARY KETTNER,
P.A.W.S. CAPITAL MANAGEMENT
LLC, LORI JEAN WEBER and JOSUE
ANTONIO,

       Defendants.


                                           ORDER

       Before the court is Plaintiff’s motion for appointment of a process server. (Doc. 8). On

August 26, 2021, the court granted Plaintiff’s motions for writ of garnishment (Docs. 2,4,5)

and the Clerk issued the writs of garnishment on August 13, 2021. (Docs. 6,7). Plaintiff now

requests that the court appoint ABC Legal to serve the writs on the garnishees.

       Pursuant to Rule 4.1(a) of the Federal Rules of Civil Procedure, “[p]rocess—other than

a summons under Rule 4 or a subpoena under Rule 45—must be served by a United States
Case 5:21-mc-00005-JSM-PRL Document 9 Filed 09/07/21 Page 2 of 2 PageID 61




marshal or deputy marshal or by a person specially appointed for that purpose.” Here,

Plaintiff requests the appointment of a special process server due to the limited resources and

time constraints of the U.S. Marshals Service.

        Upon due consideration, Plaintiff’s motion (Doc. 8) is GRANTED. See Sumner v.

Garner, No. 6:18-CV-40-ORL-28GJK, 2019 WL 6716193, at *2 (M.D. Fla. Dec. 9, 2019)

(granting the request to appoint a special process server to serve a writ of garnishment);

Francois v. Washmonbo, Inc., No. 05-23368-CIV, 2008 WL 2694752, at *2 (S.D. Fla. July 8,

2008) (appointing special process server to serve writ of garnishment). The court appoints

any agent or employee of ABC Legal, who is otherwise legally permitted to effectuate service

of process, as special process server to serve the writs of garnishment on the garnishees (Docs.

6,7).

        DONE and ORDERED in Ocala, Florida on September 7, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -2-
